PER CURIAM.*
Javier Oliva-Lopez (Oliva) appeals his guilty-plea conviction and sentence for possessing with the intent to distribute less than 50 kilograms of marijuana. Oliva contends that the sentencing scheme of 21 U.S.C. § 841 is facially unconstitutional in the light of Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).
As Oliva concedes, his argument is foreclosed by this court’s decision in United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000). He raises the issue only to preserve it for possible Supreme Court review. The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.